Case 2:18-cv-13319-GAD-MKM ECF No. 36 filed 07/17/19        PageID.695   Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN


AMERICAN CUSTOMER
SATISFACTION INDEX, LLC,

      Plaintiff,

       v.                                 Case No. 2:18-cv-13319-GAD-MKM

FORESEE RESULTS, INC., a
Michigan corporation,

      Defendant.


                        APPEARANCE OF COUNSEL

      I am a member in good standing of the State Bar of Georgia, authorized to

practice in this Court, and appear in this case as counsel for Defendant Foresee

Results, Inc.

      Respectfully submitted this 17th day of July, 2019.

                                         MEUNIER CARLIN & CURFMAN LLC

                                          /s/ Stephen M. Schaetzel
                                          Stephen M. Schaetzel
                                          Georgia Bar No. 628653
                                          sschaetzel@mcciplaw.com
                                          Robert J. Leonard
                                          Georgia Bar No. 303694
                                          rleonard@mcciplaw.com
                                          999 Peachtree Street NE, Suite 1300
                                          Atlanta, Georgia 30309
                                          Telephone: (404) 645-7700
                                                Counsel for Defendant
